PER CURIAM
Plaintiff obtained an alternative writ of mandamus compelling defendants either to produce certain public documents that the district attorney had ordered them to disclose under the Public Records Law, ORS 192.410 et seq, or to show cause why they did not produce the documents. After a hearing, defendants produced the documents. The trial court thereafter denied plaintiffs petition for costs, disbursements and attorney fees and entered a judgment of dismissal. Plaintiff appeals.
Plaintiff is not entitled to its costs, disbursements or attorney fees under ORS 192.490(3), because this action was not brought under the Public Records Law. Mandamus is not a “proceeding * * * for injunctive or declaratory relief’ under that statute. ORS 192.450(2) provides:
“[I]f the [public body] continues to withhold the record or a part of it notwithstanding an order to disclose by the [district attorney], the person seeking disclosure may institute [proceedings for injunctive or declaratory relief].”
See also ORS 192.460.
The mandamus statute, ORS 34.110 et seq, makes no provision for an award of attorney fees. Moreover, plaintiff was not entitled to costs or disbursements under ORCP 68B, because it did not prevail.
Affirmed.